Citation Nr: 0524763	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  99-11 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma.

2.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1994 to May 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

Under regulations issued by the Secretary of Veterans Affairs 
and effective in February 2002, the Board issued internal 
memoranda dated in June and December 2002 in this matter, 
which sought to conduct evidentiary development in this 
appeal, without remanding the case to the RO.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2003).

Subsequently, however, the United States Court of Appeals for 
the Federal Circuit invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, in August 2003, when the Board determined 
that the development requested was incomplete, the issue was 
remanded to the RO.  As the requested development was 
completed, the veteran's claim is now properly before the 
Board for appellate review.


FINDINGS OF FACT

1.  The weight of the competent and probative evidence is 
against a finding that the veteran has current residuals of 
in-service head trauma.

2.  The weight of the competent and probative evidence is 
against a finding that the veteran has a current diagnosis of 
generalized anxiety disorder that is related to his active 
military duty.


CONCLUSIONS OF LAW

1.  Residuals of head trauma were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Generalized anxiety disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's March 1994 service entrance examination shows 
he reported no mental illness symptoms, dizziness, or 
fainting spells.  His psychiatric and head examinations were 
normal, and he was found fit for duty.

Two November 1994 service records show the veteran complained 
of dizziness.  He was diagnosed with vertigo.

A September 1996 service record shows the veteran had loss of 
consciousness due to an accident the previous day.  He 
complained of a slight headache.  The impression was of a 
possible concussion.

An October 1996 service record shows the veteran did well 
since having been hit on the head.  He did not complain of 
headaches or loss of memory.  The assessment was status post 
head trauma and possible loss of consciousness, with no 
sequelae.

March 1998 service records show the veteran entered the 
assessment phase of mental health treatment to rule out 
adjustment disorder.

In an April 1998 service record, the veteran indicated that 
he was in a mental health support group for anxiety and 
stress.

Service medical records dated from March to May 1998 show the 
veteran complained of depression and stress.  He reported 
anxiety, and indicated he had trouble concentrating.  He 
attended group counseling, and the impression was 
occupational stress.  In May 1998, he was noted to be 
improving.

In July 1998, the veteran underwent VA general medical 
examination.  He stated that in 1996 an iron fell from a top 
shelf and stuck him on the head.  He said he lost 
consciousness for a few seconds and fell to the ground.  He 
could remember the event, without any amnesia.  He did not 
have post-traumatic headaches, and took no medication for the 
problem.  A neurological examination was within normal 
limits.  The diagnosis was status post head trauma, no 
residuals.

In August 1998, the veteran underwent VA examination for 
mental disorders.  The claims file was not reviewed.  His 
hygiene and grooming were characterized as "medium."  He 
was quiet in speech and demure in disposition.  He had a low 
activity level with good eye contact.  He appeared bland in 
mood and affect but was alert and talkative.  The veteran 
felt normal most of the time and generally relaxed.  He was 
cooperative to the examiner.  The veteran seemed to have some 
low self esteem, and was somewhat self deprecative.  His 
thoughts were productive and organized.  He was oriented and 
adeptly responded to questions about the current president, 
vice president, and previous president.  He rapidly spelled 
the word "world" forward and backward.  He was adequate in 
subtracting 7s from 100.  He correctly responded to proverbs 
presented to him.  The veteran stated that he had some 
experience of what he would consider auditory hallucinations 
in that, when he was half awake, sometimes he heard laughter 
or thought he heard someone in the room or walking on his 
bed.

The veteran believed that his primary problem was that of 
memory.  Often he could remember everything about a 
conversation except one item.  He sometimes forgot where he 
was going when driving.  Sometimes he "spaced out" and did 
things without thinking.  He denied episodes where he lost 
track of what was happening around him.  He denied seizures.  
He got angry when people not in authority over him tried to 
tell him what to do.  The veteran stated that he got into 
road rage really easily.  He was worried about where his life 
was going.  He denied bothersome or intrusive thoughts.  He 
said the difficulty in memory began after he had the accident 
in the service when an iron fell on his head, and he lost 
consciousness.  He had some difficulties at work with 
following through, remembering things, or making "stupid 
mistakes."

The veteran noted that his father was on disability for loss 
of short-term memory.  He associated with friends every week.  
He got along better with his friends now than before the 
military.  He stated that the military "hardened him up."  
While in service, the veteran stated that he had trouble with 
his memory at the end, and lost attention to detail.  He had 
trouble sleeping and forgot things.  He stated that he failed 
a test that would have allowed him to stay in the military.  
He was in an airmen support group in service for about ten 
weeks, but he had received no other treatment in the past, 
and was never on psychiatric medications.  He stated he had 
feelings of suicide since elementary school, through high 
school, and thought a lot about it.  He was always picked on 
by others.  The veteran also stated he had an overbearing 
home life and underwent a lot of verbal abuse from his 
father.

The veteran stated he had trouble sleeping, and woke up every 
few hours.  Sometimes, he did not want to get out of bed.  He 
stated that he did average work in school and achieved his 
high school diploma.

The examiner summarized by saying that the veteran did not 
appear to identify enough symptoms of general anxiety 
disorder to qualify for the diagnosis.  He noted extensive 
worry and concern about his memory and forgetfulness.  He 
identified some concerns about life goals, but those appeared 
developmentally appropriate, or were thought to possibly stem 
from some underlying identity issues.  He did not identify 
symptoms of restlessness or being fatigued, or muscle 
tension.  His episodes of concentrating difficulty, if that 
was a problem during his episodes of forgetfulness, appeared 
to stem from his being agitated or particularly stressed by 
interpersonal interactions at work or, for instance, while 
driving.  He did identify some irritability, although, again, 
this appeared to arise in particular situations.

The veteran had no mental illness diagnoses other than 
reported memory difficulties after a head injury.  His Global 
Assessment of Functioning (GAF) score was 75.

On the veteran's December 1998 notice of disagreement, he 
indicated his head injury caused him to have occasional 
lapses of memory, nausea, and headaches, especially when he 
was under stress.  This then caused his anxiety disorder.

In a written statement received by the RO in January 1999, 
H.C., indicated that in August 1998 he was working on a 
project with the veteran.  The veteran suddenly became 
nauseous and went to the bathroom to vomit.  The veteran said 
that he was dizzy.  His pupils were small and fixed for about 
two minutes.  H.C. noted he was an Army medic for four years 
and was now an emergency medical technician.

In a May 1999 written statement, the veteran indicated that 
when the VA examiner asked whether he had any periods of 
nausea or dizziness, he said no, because he did not know that 
these were symptoms of a head injury.

In an October 2000 written statement, the veteran indicated 
he had experienced dizziness and nausea at the time of his 
head trauma.  One year later, he began to experience dizzy 
spells and had difficulty passing tests and retaining newly 
learned information.  After discharge, his condition 
worsened.  The dizzy spells appeared more frequently and 
lasted for longer periods of time.  At present, they lasted 
from 10 minutes to 24 hours.  The spells were now associated 
with nausea and lack of appetite.  He also experienced long 
periods of time when he had difficulty thinking about what he 
was doing.  These periods lasted from two to ten minutes.

In an August 2000 written statement, the veteran's brother 
indicated that, before he left for the Air Force, the veteran 
was quick of wit and able to remember the details of events 
that happened both in the distant past and currently.  Upon 
his return, his brother noticed he had trouble remembered the 
details of day-to-day life.  He could no longer rely on the 
veteran to relay telephone messages or to accomplish tasks 
requested of him without constant reminder.  They played 
computer games less frequently now, because the veteran was 
unable to remember keyboard combinations fast enough to keep 
up with the game.

In an August 2000 written statement, two of the veteran's 
family members indicated that before he entered the military, 
he had a good retention of current events.  Since his return, 
he could remember things from the distant past, but had 
trouble remembering things for short periods.  If the veteran 
did not do something immediately after he was asked, he 
needed to be reminded.

In a June 2003 correspondence, the National Personnel Records 
Center (NPRC) indicated that the veteran's separation 
examination was not of record.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the section-5103(a) notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a July 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
April 1999 statement of the case (SOC) and September 2000 and 
May 2005 supplemental statement of the case (SSOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the veteran's claims, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the May 2005 SSOC contained the new duty-to-assist 
regulations codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

C.  Service Connection Issues

1.  Head Trauma

The veteran claims that he incurred a head injury in service 
and currently suffers from memory loss, dizziness, and 
headaches since that time.

A review of the veteran's service medical records clearly 
shows that he incurred a head injury in service.  It is well 
documented that he may have suffered loss of consciousness 
for a few seconds, due to an iron falling and hitting him in 
the head.  However, one day after this trauma, the veteran 
reported no headaches and no loss of memory.  He was 
diagnosed by medical personnel to have sustained head trauma, 
with no sequelae.  Furthermore, throughout the veteran's 
ensuing two years in service, he never complained of symptoms 
of loss of memory or headaches, or any other symptoms from 
his head injury.  In addition, although he complained of 
episodes of dizziness in service, this occurred in November 
1994, almost two years prior to his head injury.  There is no 
evidence that the veteran subsequently complained of 
dizziness at any time after his head injury in service.

The Board notes that the veteran's separation examination is 
not of record.  We also note that several attempts were made 
to obtain it, but the NPRC indicated that it was not 
available.

Under circumstances where the service medical records are 
unavailable, the Court has held that there is a heightened 
obligation on the part of VA to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO, as 
discussed below, tried numerous times to locate the veteran's 
separation examination report, if one existed.  Since the 
NPRC was unable to produce the record, the Board's analysis 
has been undertaken with the heightened obligation set forth 
in Cuevas and O'Hare in mind.  It is further noted, however, 
that the judicial caselaw does not lower the legal standard 
for proving a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

As stated above, the Board notes that the veteran's head 
injury in service is well documented.  However, there is no 
medical evidence of any chronic residuals of such head 
injury.  Indeed, the veteran did experience a headache the 
same day he suffered the head injury.  However, there is no 
subsequent evidence showing any residuals of the incident.  
We note, specifically, that the veteran was diagnosed with a 
concussion in service, with no sequelae.  There is no 
evidence in the veteran's service medical records that he 
suffered from any related symptoms during his next two years 
in service.  Since his separation examination is not of 
record, the Board cannot know whether he reported symptoms of 
his head injury at that time.  However, we do know that there 
are no subsequent service medical records showing any 
complaint of residuals of head trauma.

The Board notes the written statement of H.C., an emergency 
room medical technician, that he witnessed the veteran become 
ill in August 1998 and inquired as to whether he had ever had 
a closed-head injury.  While we appreciate this statement, 
there is no evidence that H.C. ever examined the veteran or 
reviewed his medical history, including service medical 
records.

We also note the August 1998 VA examination report for mental 
disorders, in which the examiner noted that the veteran 
reported memory problems since his head injury.  However, as 
discussed above, there is no competent medical evidence of 
the veteran's memory difficulties.  Without this kind of 
evidence, the Board would have to resort to mere speculation 
to find that service connection should be granted.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).

The Board finds most persuasive the July 1998 VA examination 
report, because the physician took a comprehensive medical 
history from the veteran, and thoroughly examined him.  The 
examiner found no residuals of the in-service head injury.  
This diagnosis, along with a complete lack of medical 
evidence of post-service treatment for any symptoms of a head 
injury, leads the Board to find that the veteran has no 
residuals of his in-service head injury.

With regard to the assertions of the veteran that he 
currently has residuals of his in-service head injury, and 
the statements of his family members that he had memory 
difficulties, the Board certainly respects their right to 
offer their opinions, but they are not deemed competent to 
present evidence as to diagnosis, medical etiology, or 
causation.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge," aff'd sub nom. Routen v. West, 
142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, and given the negative evidence 
summarized above, the Board finds that the probative weight 
of the negative evidence exceeds that of the positive.  
Therefore, entitlement to service connection for residuals of 
head trauma must be denied.

2.  Generalized Anxiety Disorder

The veteran has also claimed that he was diagnosed with 
generalized anxiety disorder in service, and now suffers from 
the disorder.

However, the Board notes that the veteran never received a 
diagnosis in service.  The closest assessment was "rule out 
generalized anxiety disorder."  We note the veteran 
participated in a mental health assessment towards the end of 
his military service.  However, a diagnosis of generalized 
anxiety disorder was not given.  Furthermore, the only 
diagnosis assessed indicated that his problems were 
"occupational."

Finally, and most important, the Board notes that the veteran 
was afforded a thorough VA examination for mental disorders 
in August 1998.  While the veteran reported some specific 
symptoms, he did not demonstrate enough of them to induce the 
examiner to enter a diagnosis of generalized anxiety 
disorder, or any other mental health disorder.  Without a 
diagnosis of a current disorder, service connection may not 
be granted.

With regard to the assertions of the veteran that he 
currently has generalized anxiety disorder related to his 
military service, the Board certainly respects his right to 
offer his opinion, but, as noted above, he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen, supra.  See also 
Espiritu, supra.

Therefore, and given the negative evidence summarized above, 
the Board finds that the probative weight of the negative 
evidence exceeds that of the positive.  Therefore, 
entitlement to service connection for generalized anxiety 
disorder must be denied.


ORDER

Service connection for residuals of head trauma is denied.

Service connection for generalized anxiety disorder is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


